NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  Argued July 7, 2017 
                                Decided August 7, 2017 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge
                           
                          JOEL M. FLAUM, Circuit Judge 
 
No. 17‐1354 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Southern District of Illinois.
                                                 
      v.                                        No. 16‐CR‐40022‐JPG‐1 
                                                 
CHARLES B. WEATHERMAN,                          J. Phil Gilbert, 
      Defendant‐Appellant.                      Judge. 

 
                                      O R D E R 

       Charles Weatherman entered a conditional guilty plea to one count of possessing 
child pornography, 18 U.S.C. § 2252A(a)(5)(B), after authorities executing a search 
warrant at his home turned up child pornography on his electronic devices. On appeal 
Weatherman claims that the district court should have granted his motion to suppress, 
which argued that the affidavit supporting the search warrant was deficient because the 
investigator did not attach the images of child pornography he expected to find or 
include a description of those images. Whether or not the affidavit was deficient, 
however, we conclude that the search warrant was executed in good faith. On that basis 
we uphold the denial of Weatherman’s motion to suppress. 
No. 17‐1354                                                                           Page 2 
 
        In March 2015, FBI special agent Tyrone Forte applied for a warrant to search 
Weatherman’s home on suspicion that Weatherman possessed child pornography. 
Agent Forte supported his application with an affidavit explaining that he had worked 
at the FBI for 24 years, the last 10 investigating violent crimes against children. After 
explaining his knowledge of the ways in which child pornography is produced, 
possessed, and traded over the Internet, Forte described the course of the FBI’s 
investigation into the production and distribution of child pornography by 
Jason Carpenski, a Maryland resident. That investigation had led investigators to 
Weatherman.   

       Agent Forte explained that Carpenski had been indicted on charges of producing, 
possessing, and distributing child pornography. See 18 U.S.C. §§ 2251(a), 2252(a)(2), 
2252A(a)(5)(B). Carpenski had admitted taking an illicit photo of a minor and sharing it 
through email and a Craigslist post. According to Forte, a search of Carpenski’s email 
account revealed he had sent “at least one image of child pornography” to several other 
accounts, including “mrscarrierobert@yahoo.com” and 
“kendrahammer94@yahoo.com.” One image in particular, titled “CAM00313,” was sent 
to both of those addresses. Someone using the “kendrahammer94@yahoo.com” address 
responded to Carpenski’s email with eight more images. Seven of those, Forte declared, 
were child pornography. And someone using the “mrscarrierobert@yahoo.com” address 
sent Carpenski two images that Forte also characterized as child pornography.   

        Based on Yahoo! subscriber data, Agent Forte came to believe that Weatherman 
was the man behind the two email accounts, “kendrahammer94@yahoo.com” and 
“mrscarrierobert@yahoo.com.” These accounts had been opened within a month of each 
other and most recently had been accessed from the same Internet Protocol address. 
Forte traced that IP address to subscribers Virginia and Terry Weatherman at 703 Prairie 
Street in Altamont, Illinois. Public records showed that Terry Weatherman was 
deceased, though a Charles Weathermen also resided at the same address. Public 
records further linked Charles Weatherman to another address in Altamont, 201 Clover 
Street. The residence at that address was abandoned, but over the course of several days 
investigators saw a van registered to Charles Weatherman parked at 703 Prairie Street. 

      Agent Forte’s suspicions were heightened when he investigated 
Charles Weatherman’s Facebook profile. His Facebook page identifies as friends 
Kendralynn Hammer and Carrie Roberts—names corresponding with the email 
addresses that received images from Carpenski. The Facebook accounts had been 
opened around the same time as the email accounts, and the Facebook page for Hammer 
No. 17‐1354                                                                            Page 3 
 
includes a photo depicting Kenralynn Hammer as a young woman who, according to 
Forte, was possibly 17 years old. Neither page had much activity, Forte said, but the 
profiles listed one another—and Charles Weatherman—as friends. The page for 
Hammer was captioned “I’ll be your little naughty angel,” while the Roberts page was 
captioned “My Angel.” Agent Forte believed these accounts were fictitious and 
explained his understanding that persons have used phony Facebook accounts “to target 
and gain access to unsuspecting young boys and girls in order to begin the grooming 
process.” Forte further described his knowledge that “certain individuals use these 
fictitious accounts to find other adults with their same interests to either validate their 
own inappropriate actions toward juveniles or to begin to trade images, movies or 
recounted stories of sex with minors to satisfy their sexual desires.”   

       Weatherman’s Facebook page revealed connections with additional profiles that 
Agent Forte suspected were fictitious. These other profiles purported to represent young 
women with “sexually suggestive overtones such as bondage, incest, nudist 
communities and role playing.” Several of the accounts had been accessed from the same 
two or three IP addresses, meaning that, on multiple occasions, the same computer and 
wireless connection had been used to log in to each account.   

       Based on this information, a magistrate judge issued a search warrant for the 
residence at 703 Prairie Street. Federal agents executed that warrant and seized 
computers, thumbdrives, and other electronic devices. Forensic analysis uncovered child 
pornography, leading to Weatherman’s indictment for possessing child pornography, 
18 U.S.C. 2252A(a)(5)(B).   

        Weatherman moved to suppress those images on the ground that the search 
warrant was not supported by probable cause because Agent Forte’s affidavit does not 
describe the suspected images of child pornography. Weatherman further argued that 
the agents who executed the warrant would have known that the supporting affidavit 
fails to demonstrate probable cause, and thus the government could not rely on the 
good‐faith exception to defeat his motion to suppress. 

      The district court denied Weatherman’s motion. The court acknowledged that the 
magistrate judge was not entitled to rely on Agent Forte’s conclusory statements 
characterizing as “child pornography” the photos sent by Carpenski to the email 
addresses believed to be operated by Weatherman. But, the court concluded, even 
without those conclusory statements, the affidavit establishes probable cause to believe 
that Weatherman possessed child pornography. The court pointed to the fact that 
Carpenski had been indicted for producing, possessing, and distributing child 
No. 17‐1354                                                                           Page 4 
 
pornography and that Carpenski had sent images to email accounts traced to 
Weatherman. Not only had a grand jury determined that Carpenski produced child 
pornography, but Carpenski himself had admitted taking a pornographic image of a 
minor and sending it to others by email. The court further noted the pattern of 
suspicious Facebook and email personas likely created by Weatherman, which, in 
Forte’s training and experience, indicated an interest in the sexual activity of children. 
Thus concluding that the affidavit supports a finding of probable cause, the district court 
declined to address whether the agents who executed the warrant had acted in 
good‐faith reliance on the issuing judge’s determination.   

       Weatherman entered a conditional guilty plea, reserving his right to challenge the 
suppression ruling on appeal. He was sentenced to 120 months’ imprisonment and 
5 years’ supervised release.   

        On appeal Weatherman renews his contention that the search‐warrant affidavit 
does not establish probable cause. He argues in his brief that “a search warrant affidavit 
seeking authority to search for evidence of child pornography offenses must contain 
either the actual images suspected of being child pornography or a detailed verbal 
description of them.” But at oral argument, Weatherman’s counsel conceded that our 
precedent does not require that every affidavit supporting a search warrant in a 
child‐pornography case be accompanied by an image or detailed description of an 
image. See United States v. Clark, 668 F.3d 934, 940–41 (7th Cir. 2012); United States v. Lowe, 
516 F.3d 580, 586 (7th Cir. 2008). Indeed, such an argument would fail. Our precedent 
requires that if a probable‐cause determination is based on an affiant’s knowledge that a 
suspect produced, possessed, or distributed specific images of “child pornography,” the 
issuing judge must independently determine whether those images meet the legal 
definition of child pornography. See Clark, 668 F.3d at 940–41. The judge cannot accept at 
face value the affiant’s characterization of those images as child pornography but, 
instead, must either examine the images or evaluate detailed verbal descriptions. Id. 
at 941; see Lowe, 516 F.3d at 586. The reason for this rule is that “identifying images as 
child pornography will almost always involve, to some degree, a subjective and 
conclusory determination on the part of the viewer” which must be made by the judge, 
not the affiant. United States v. Pavulak, 700 F.3d 651, 661 (3d Cir. 2012) (quotations marks 
and citations omitted); see also Illinois v. Gates, 462 U.S. 213, 239 (1983) (“Sufficient 
information must be presented to the magistrate to allow that official to determine 
probable cause; his action cannot be a mere ratification of the bare conclusions of 
others.”).   
No. 17‐1354                                                                          Page 5 
 
        If the determination of probable cause is based on more than just an affiant’s 
conclusory characterization of an image as child pornography, however, a search 
warrant will not be invalid simply because the supporting affidavit lacks a reproduction 
of the image or a description. Rather, a reviewing court may look to the other facts 
contained in the affidavit to see if those facts could establish probable cause without the 
conclusory references to child pornography. Clark, 668 F.3d at 941. In Clark we did just 
that, concluding that the affidavit still established probable cause because there was 
evidence that the defendant had sexually assaulted at least three children and used a 
computer in at least one of those instances. Id.   

        Excising all conclusory references to child pornography from the affidavit in this 
case leaves us with a thin set of facts from which to determine whether probable cause 
existed. The affidavit states that Carpenski, a man who admitted producing child 
pornography and emailing it to others, sent several images to two email addresses 
traced to Weatherman. Each email address incorporates a woman’s 
name—Kendra Hammer and Carrie Roberts—corresponding to a Facebook profile listed 
as a “friend” on Weatherman’s own Facebook page. Both profiles had been accessed 
from an IP address assigned to a computer in Weatherman’s home. Agent Forte averred 
that, given his expertise, he believed the Facebook pages were fictitious accounts of the 
type typically used by persons trying to find and gain access to young boys and girls and 
to connect with other adults with similar interests in sexual activity with minors.   

       The district court concluded that these facts were “just enough” to establish 
probable cause, and Weatherman raises several challenges to that determination. But 
even if the affidavit is insufficient to support probable cause, the information it includes 
is enough to justify the executing agents’ good‐faith reliance on the warrant.   

       Suppression of evidence is not an appropriate remedy for a deficient search 
warrant where the agent who executed the warrant did so with a good‐faith belief that 
the warrant was supported by probable cause. See United States v. Leon, 468 U.S. 897 
(1984). Agent Forte’s decision to seek a warrant is prima facie evidence of good faith. 
See United States v. Woolsey, 535 F.3d 540, 546–47 (7th Cir. 2008). To rebut that 
presumption, Weatherman was required to show that either “the issuing judge 
abandoned his role as a neutral and detached arbiter, that the officers were dishonest or 
reckless in preparing the supporting affidavit, or that the affidavit was so lacking in 
probable cause that no officer could have relied on it.” United States v. Mykytiuk, 402 F.3d 
773, 777 (7th Cir. 2005). Weatherman argues that, because Clark’s requirements were 
clear when Forte drafted his affidavit, his omission of the images or a description 
No. 17‐1354                                                                          Page 6 
 
constituted disregard for, or ignorance of, clearly established circuit law. He further 
argues that the affidavit obviously is lacking in probable cause, such that the agents’ 
reliance on it was unreasonable.   

       Agent Forte reasonably could have believed that probable cause was established 
simply based on the fact that Weatherman had exchanged images with a known 
producer of child pornography. This is especially plausible given the agent’s suspicions 
(which Weatherman never has refuted) that Weatherman had created several false 
Facebook personas and email addresses in an attempt to either groom unsuspecting 
minors to participate in sexually explicit activities or to connect with other collectors of 
child pornography.   

        Moreover, the description in Carpenski’s indictment of the same photo referenced 
in the warrant affidavit—CAM00313—makes clear that the image is child pornography, 
so there is no credible argument that the warrant affidavit was intended to mislead by 
omitting that description. See Indictment, United States v. Carpenski, No. 14‐CR‐461‐CCB 
(D. Md. October 1, 2014), ECF No. 1. The indictment specifically references the photo 
entitled “CAM00313” as the basis for the production charge, and describes the image as 
depicting Carpenski “touching the genitalia of Jane Doe,” a minor female, less than 
twelve years of age. See Indictment, United States v. Carpenski, No. 14‐CR‐461‐CCB (D. 
Md. October 1, 2014), ECF No. 1. Although leaving the description out of the warrant 
affidavit may have been sloppy, the omission did not render the warrant so obviously 
lacking in probable cause (when combined with the other facts) to preclude good‐faith 
reliance on the magistrate judge’s determination of probable cause. See Woolsey, 535 F.3d 
at 547. 

       The judgment of conviction thus is AFFIRMED.